DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: n, Ref, and We in Figure 7.
Figure 3 is objected to because the vertical axis is labeled in a language that is not English.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, joint inventor, or applicant, regards as the invention.
The phrases "in particular" (on lines 15 and 20), "preferably" (on line 19), and "like" (on line 24) render claim 7 indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.
The phrases "in particular" (on line 15) and "preferably" (on line 19), render claim 9 indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.
Claim 19 recites the limitation "the metallic surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 13, 18-22, 24, and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bureau et al. (WO 2004/018548 A2).
Note: since WO 2004/018548 A2 is not in the English language, US 2005/0255631 A1 is used as an English language equivalent in this action (see IDS filed 19 January 2021).
	Bureau et al. ('548) is directed to a method for bonding a polymer surface to a (semi)conductive surface comprising first electrografting an organic film onto the (semi)conductive surface then bonding the polymer to the grafted surface (paragraphs 0026-0028).  The electrografted organic film has a small thickness less than 500 nm (paragraph 0034).  The electrografting process involves attaching a precursor to the (semi)conductive surface followed by polymerization resulting in growth or sprouting of polymer chains from the surface (paragraph 0041).  The precursor may be monomers or prepolymers (paragraph 0042).  Suitable monomers include compounds having vinyl groups (paragraph 0042), such as acrylates like butyl methacrylate (paragraph 0043).  The precursor may also any monomer or prepolymer functionalized by cyclic groups cleavable by nucleophilic or electrophilic attack, such as epoxides or caprolactone (paragraph 0045).  The precursor further comprises a diazonium salt in addition to the acrylate monomer (paragraphs 0046-0048).  The (semi)conductive material may be any conductive or semiconductive material, such as a metal (paragraph 0059) like stainless steel (paragraph 0103).  The product resulting from the process of Bureau et al. ('548) may be used as a stent (paragraph 0077).
	In the embodiment of Example 5 (paragraph 0103+), a polylactic acid film having a thickness of about 3 m is bonded to a 316L stainless steel strip by means of a 300 nm thick polybutyl methacrylate film electrografted onto the steel using the same operating protocol as described in Example 2.  The protocol of Example 2 comprises dipping the strip into a DMF solution comprising the acrylate monomer, 4-nitrophenyldiazonium tetrafluoroborate, and sodium nitrate (paragraph 0093).  Thus, Example 4 not only illustrates the use of the combination of butyl methacrylate monomer and a nitro group substituted aryl diazonium salt with tetrafluoroborate as the counter-ion, but also the use of dimethyl formamide as a solvent and sodium nitrate as a supporting electrolyte.
	Regarding the limitation in claim 1 that the organic film is "not homogeneous" and the limitations in claims 2 and 19 that the organic film close to the surface is richer in the diazonium compound and richer in polymer farther from the surface, one of ordinary skill in the art would expect the organic film of Bureau et al. ('548), including the organic film of Example 5, to inherently exhibit this trait since diazonium salts are more easily graftable on (semi)conducting surfaces than monomers (see page 19, lines 5-23 of the instant specification).  As such, one of ordinary skill in the art would expect more diazonium salts to be present closer to the surface and more polymer farther away.
	Regarding claim 7, epoxides and caprolactone read on the cyclic molecule of formula (II) wherein m=0, n=2, and p=1 (for epoxy) and m=1, n=5, R1=R2=hydrogen, and p=0 (for caprolactone).
	Regarding claim 9, butyl methacrylate reads on the monomer of formula (I) wherein A=C1 alkyl group and B=a carboxylic ester.
	Regarding claim 13, prepolymers formed from acrylate or cyclic groups cleavable by nucleophilic or electrophilic attack read on macro-objects of nanometric size.
	Regarding claim 18, one of ordinary skill in the art would expect the organic film of Bureau et al. ('548) to have no crosslinking since there is no teaching that it is crosslinked.  Alternatively, it would have been obvious to form the organic film without crosslinking since Bureau et al. ('548) teach that crosslinking the coating has major disadvantages (paragraphs 0020-0022).
	Regarding claims 22 and 25, the limitations of this claim are taken to be met by at least the embodiment of Example 2 since it appears that a polymer film will inherently bond to an organic layer via interdigitation when the organic layer is grafted and has a thickness of at least about a few tens or a hundred nanometers (see page 6, lines 8-17 of the instant specification).

Claim Rejections - 35 USC § 103
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bureau et al. (WO 2004/018548 A2).
	Bureau et al. ('548) teach all the limitations of claim 23, as outlined above, except for illustrating an embodiment wherein a 150 nm polybutyl methacrylate layer is grafted to a 316L stainless steel surface and coated with a 5 m polylactic acid layer.
	However, Example 5 of Bureau et al. ('548) does illustrate a 300 nm polybutyl methacrylate organic film grafted to a 316L stainless steel substrate coated with a polylactic acid film having a thickness of about 3 m.  Bureau et al. ('548) further teach that the organic film may have a thickness of less than 500 nm (paragraph 0034).
	Regarding the thickness of the polybutyl methacrylate layer, it has been held that a prima facie case of obviousness exists where a claimed value lie inside ranges disclosed by the prior art. See MPEP 2144.05 I.  Since the claimed thickness for the polybutyl methacrylate layer of 150 nm lies within the range of less than 500 nm taught by Bureau et al. ('548) for the organic film, the claimed range is prima facie obvious over the teaching of Bureau et al. ('548).
	Regarding the thickness of the polylactic acid layer, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  As such, and in the absence of a showing of criticality or unexpected results, it would have been obvious to one skilled in the art to expect a polylactic acid coating having a thickness of about 3 m to have the same properties as one having a thickness of 5 m.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bureau et al. (FR 2,843,757 A1) in view of Bureau et al. (WO 2004/018548 A2).
Since FR 2,843,757 A1 is not in the English language, US 2006/0110929 A1 is used as an English language equivalent (see IDS filed 19 January 2021).
	Bureau et al. ('757) teach the formation of an organic film on a surface via an electrically initiated reaction on a conducting or semiconducting surface (paragraph 0001).  The reaction may be initiated using an electro-active mediator, such as a diazonium complexes (paragraph 0026).  The activatable precursor of the organic film may be based on a vinyl compound, such as (meth)acrylates (paragraph 0027), macromolecule, such as an enzyme, antibody, dextrane, cellulose, or chitosan with attached vinyl groups (paragraph 0028-0029), or cyclic monomers that are cleavable by nucleophilic or electrophilic attack, such as epoxide or caprolactone (paragraphs 0031 and 0034).  Silicon or gold may be used as the surface (paragraphs 0046 and 0105).  The coating has a thickness of on the order of 100 nm or less (paragraph 0054).  The coated substrate may be used may be used in the manufacture of biochips for collectively addressing biomolecules (paragraph 0053).  The electro-grafting may be performed in the presence of perchlorate of tetraethyl ammonium (paragraph 0084).
	Bureau et al. ('757) do not teach the presence of an aryl diazonium salt.  However, Bureau et al. ('757) do teach that a diazonium complex to electro-initiate the reduction of the monomer (paragraph 0026).
	Bureau et al. ('548) is directed to a method for bonding a polymer surface to a (semi)conductive surface comprising first electrografting an organic film onto the (semi)conductive surface then bonding the polymer to the grafted surface (paragraphs 0026-0028).  The electrografting process involves attaching a precursor to the (semi)conductive surface followed by polymerization resulting in growth or sprouting of polymer chains from the surface (paragraph 0041).  The precursor may be monomers or prepolymers (paragraph 0042).  Suitable monomers include compounds having vinyl groups (paragraph 0042), such as acrylates like butyl methacrylate (paragraph 0043).  The precursor may also any monomer or prepolymer functionalized by cyclic groups cleavable by nucleophilic or electrophilic attack, such as epoxides or caprolactone (paragraph 0045).  A diazonium salt may be used to electroinitiate grafting (paragraphs 0046-0047).  In the embodiments of Example 2, 4-nitrophenyldiazonium tetrafluoroborate is used as the diazonium salt (paragraph 0093)
	It would have been obvious to one of ordinary skill in the art to use 4-nitrophenyldiazonium tetrafluoroborate as the diazonium complex of Bureau et al. ('757) since it has been held that the selection of a known material (e.g. 4-nitrophenyldiazonium tetrafluoroborate) based on its suitability for its intended use (e.g. electro-initiation) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding the limitation in claim 1 that the organic film is "not homogeneous" and the limitations in claims 2 and 19 that the organic film close to the surface is richer in the diazonium compound and richer in polymer farther from the surface, one of ordinary skill in the art would expect the an organic film formed by an electrically initiated reaction using 4-nitrophenyldiazonium tetrafluoroborate as an initiator to inherently exhibit this trait since diazonium salts are more easily graftable on (semi)conducting surfaces than monomers (see page 19, lines 5-23 of the instant specification).  As such, one of ordinary skill in the art would expect more diazonium salts to be present closer to the surface and more polymer farther away.
	Regarding claim 7, epoxides and caprolactone read on the cyclic molecule of formula (II) wherein m=0, n=2, and p=1 (for epoxy) and m=1, n=5, R1=R2=hydrogen, and p=0 (for caprolactone).
	Regarding claim 9, butyl methacrylate reads on the monomer of formula (I) wherein A=C1 alkyl group and B=a carboxylic ester.
	Regarding claim 13, macromolecules with attached vinyl groups read on macro-objects of nanometric size.
	Regarding claim 16, the limitations of this claim are met since the claim, while further limiting the nucleic acid of P in claim 14, does not require P to be a nucleic acid.
	Regarding claim 18, one of ordinary skill in the art would expect the organic film of Bureau et al. ('757) to have no crosslinking since there is no teaching that it is crosslinked.  Rather, Bureau et al. ('757) teach that the chains of the coating are in brush form (paragraph 0025); one of ordinary skill in the art would understand this to mean the chains are linear and one end of each chain is tethered to the substrate while the other is free.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 12, 14-16, 23-25, 30-36, 55, and 57 of U.S. Patent No. 9,863,052 B2.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-25 represent a genus of which the inventions described by claims 1-9, 11, 12, 14-16, 23-25, 30-36, 55, and 57 of U.S. Patent No. 9,863,052 B2 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 1-9, 11, 12, 14-16, 23-25, 30-36, 55, and 57 of U.S. Patent No. 9,863,052 B2 represent a species of the instant claims since the organic film recited therein is required to contain glycerol in addition to the diazonium salt and monomer or macro-object while the organic film of the instant claims is open to the inclusion of, but does not require, glycerol.
	Additionally, regarding the limitation in claim 1 that the organic film is "not homogeneous" and the limitations in claims 2 and 19 that the organic film close to the surface is richer in the diazonium compound and richer in polymer farther from the surface, one of ordinary skill in the art would expect the an organic film formed by an electrically initiated reaction using 4-nitrophenyldiazonium tetrafluoroborate as an initiator to inherently exhibit this trait since diazonium salts are more easily graftable on (semi)conducting surfaces than monomers (see page 19, lines 5-23 of the instant specification).  As such, one of ordinary skill in the art would expect more diazonium salts to be present closer to the surface and more polymer farther away.

Claims 1-13 and 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 14, 16, and 18 of U.S. Patent No. 10,851,466 B2.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions of instant claims 1-25 represent a genus of which the inventions described by claims 1, 3, 14, 16, and 18 of U.S. Patent No. 10,851,466 B2 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 1, 3, 14, 16, and 18 of U.S. Patent No. 10,851,466 B2 represent a species of the instant claims since the organic film recited therein is required to contain a macro-object while the organic film of the instant claims may have a macro-object and/or a monomer.
	Additionally, regarding the limitation in claim 1 that the organic film is "not homogeneous" and the limitations in claims 2 and 19 that the organic film close to the surface is richer in the diazonium compound and richer in polymer farther from the surface, one of ordinary skill in the art would expect the an organic film formed by an electrically initiated reaction using 4-nitrophenyldiazonium tetrafluoroborate as an initiator to inherently exhibit this trait since diazonium salts are more easily graftable on (semi)conducting surfaces than monomers (see page 19, lines 5-23 of the instant specification).  As such, one of ordinary skill in the art would expect more diazonium salts to be present closer to the surface and more polymer farther away.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787